199 Mich. App. 638 (1993)
502 N.W.2d 368
PATTERSON
v.
ALLEGAN COUNTY SHERIFF
Docket No. 136538.
Michigan Court of Appeals.
Submitted December 9, 1992, at Lansing.
Decided May 17, 1993, at 9:25 A.M.
Before: MICHAEL J. KELLY, P.J., and FITZGERALD and TAYLOR, JJ.
TAYLOR, J.
Plaintiff, Chester Patterson, appeals by leave granted a circuit court order granting summary disposition to defendant, the Allegan County Sheriff, and dismissing plaintiff's action under the Freedom of Information Act[1] (FOIA). We reverse.
The operative facts are undisputed. Plaintiff, a prisoner, sent defendant a letter requesting official police booking photographs (mug shots) of two female prisoners who were then in the custody of the sheriff's department. Defendant responded to this request with a written denial that was based on a departmental policy not to make such photographs available except to police agencies.
Plaintiff filed suit and moved for partial summary disposition. In response, defendant argued that the requested mug shots are not public records as defined in MCL 15.232(c) and (e); MSA 4.1801(2)(c) and (e), and asserted that its nondisclosure policy is intended to prevent unwarranted invasions of the privacy of arrested individuals. The trial court granted summary disposition to defendant under MCR 2.116(I)(2) on the ground that the mug shots are not public records because they lack meaningful content.
The pivotal issue in this case is whether a mug shot is a public record under the FOIA. The clear and unambiguous language of the statute leads to the unequivocal conclusion that a mug shot is a public record. A public record is defined as a "writing prepared, owned, used, in the possession of, or retained by a public body in the performance *640 of an official function,"[2] and a writing is defined as "photographing" and "pictures".[3] The phrase "or other means of recording or retaining meaningful content" at the end of MCL 15.232(e); MSA 4.1801(2)(e) is a catchall, not a modifier. In any event, contrary to defendant's argument, a mug shot does contain meaningful content.
Defendant's contention that the photographs are nondisclosable under the privacy exemption is also without merit. MCL 15.243(1)(a); MSA 4.1801(13)(1) (a); Detroit Free Press, Inc v Oakland Co Sheriff, 164 Mich App 656, 660-666; 418 NW2d 124 (1987).
We disagree with plaintiff's claim that he is entitled to punitive damages under MCL 15.240(5); MSA 4.1801(10)(5). Defendant's denial of the FOIA request, albeit wrong, was not arbitrary or capricious. Tallman v Cheboygan Area Schools, 183 Mich App 123, 126; 454 NW2d 171 (1990); Walloon Lake Water System, Inc v Melrose Twp, 163 Mich App 726, 734; 415 NW2d 292 (1987).
We decline to review plaintiff's discrimination claims because he has failed to cite any authority to support those claims. We will not search for authority to sustain a party's position. Byrne v Schneider's Iron & Metal, Inc, 190 Mich App 176, 183; 475 NW2d 854 (1991).
Reversed.
NOTES
[1]  MCL 15.231 et seq.; MSA 4.1801(1) et seq.
[2]  MCL 15.232(c); MSA 4.1801(2)(c).
[3]  MCL 15.232(e); MSA 4.1801(2)(e).